 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JAMES D. CHAVEZ,                                   No. 1:17-cv-01202-DAD-EPG
12                       Petitioner,
13            v.                                         ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS AND GRANTING
14    WARDEN,                                            RESPONDENT’S MOTION TO DISMISS
15                       Respondent.                     (Doc. Nos. 18, 19)
16

17

18          Petitioner is a state prisoner proceeding pro se with a petition for writ of habeas corpus

19   pursuant to 28 U.S.C. § 2254. On June 14, 2018, the assigned magistrate judge issued findings

20   and recommendations, recommending that respondent’s motion to dismiss be granted petitioner

21   be granted leave to convert his habeas petition to a civil rights action under 42 U.S.C. § 1983.

22   (Doc. No. 19.) The findings and recommendations were served the parties and contained notice

23   that any objections thereto were to be filed within thirty days of the date of service of that order.

24   To date, no objections to the findings and recommendations have been filed, and the time for

25   doing so has passed.

26          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the court has conducted a

27   de novo review of the case. Having carefully reviewed the entire file, the court holds the findings

28   and recommendation to be supported by the record and proper analysis.
                                                         1
 1        Accordingly,

 2        1. The findings and recommendations issued on June 14, 2018 (Doc. No. 19) are adopted

 3              in full;

 4        2. Respondent’s motion to dismiss (Doc. No. 18) is granted;

 5        3. Within twenty-one (21) days from the date of service of this order, petitioner shall

 6              notify the court whether he wishes to:

 7                  a. convert his habeas petition to a § 1983 civil rights action, which would require

 8                         petitioner to pay the full $350 filing fee by way of deductions from income to

 9                         petitioner’s trust account even if granted in forma pauperis status; OR

10                  b. voluntarily dismiss the instant action without prejudice to refiling his claims in

11                         a § 1983 action, subject to any statute of limitations issues; and

12        4. If petitioner fails to notify the court, the instant habeas action will be dismissed

13              without prejudice to petitioner refiling his claims in a new § 1983 action.

14   IT IS SO ORDERED.
15
       Dated:      October 22, 2018
16                                                         UNITED STATES DISTRICT JUDGE

17

18

19

20
21

22

23

24

25

26
27

28
                                                           2
